Earl Warren: -- J. Silver versus New York Stock Exchange. Mr. MacKinnon.
A. Donald Mackinnon: Mr. Chief Justice, Associate Justices, may it please the Court. At the outset of my argument, I wish to state that the Stock Exchange does not take the position that it can act maliciously with predatory motives or in bad faith. Such is not and never has been our contention. We say that we must act in good faith and that we did so act and that is the standard by which we shall be judged. At the outset, I would like to state what a stock exchange is, what it does, and what it is required to do. The Stock Exchange is an unincorporated association in New York. It has 1,375 members. It is and always has been regulated by the membership, by the Stock Exchange with the enactment of the 1934 Act. There was a decided strengthening of that regulation. Now, the Exchange is required to police and discipline its members. That duty is imposed upon it by Congress. The Stock Exchange is jealous of the financial standing and repute of its members. It is jealous of protecting that which it is required to protect the rep -- its take -- its reputation and standing for the protection of investors and to ensure equitable and just principles of trade which Congress has imposed upon it. Now, it has a high degree of accountability and it endeavors and always has endeavored to maintain that degree of accountability. Very obviously, no rules and regulations of the Exchange would be enforced or could be enforceable if 1,375 members were to go their various ways and say that they would do as they please. Because of that fact, it is the Exchange that has the duty to see that its members enforce its rules and regulations. And in doing so, obviously, there are restraints imposed upon the freedom of action of members. Now, we furnish an auction market for 1,100 odd listings of securities. When our members deal with one another as they are required to do when a member comes in and offers a security for sale and another member buys a security, they must deal with one another. They must of necessity and we as an exchange must of necessity be interested in their financial responsibility and in their integrity, so that when and as our members, as they did in this particular case, have private wires, we were and has the duty of being interested in the person who had the wire connection with the member firm. Now, I should like at this point to deal very briefly with the 1934 Act. And in doing so, I would like to refer very briefly to a portion of Section 2, which is entitled necessity for regulation as provided in this title. And to emphasize for Your Honors that what was designed was the regulation of securities transactions as commonly conducted on securities exchanges and over-the-counter markets stating that they were affected with a national public interest which makes it necessary to provide for the regulation and control of such transactions, and of practices. And I underscore the words, “of practices”, and matters related thereto. And further, and to impose requirements necessary to make such regulation and control reasonably, complete, and effective. Now, that is what Congress said and then they provided for the registration of national securities exchanges. And we are a registered national security exchange. And under Section 6 of the cert -- 1934 Act, we were required by Congress to meet certain terms and conditions. And to file a registration statement which provided that we would agree to comply and, and again I emphasize, to enforce so far as within its powers compliance by its members with the provisions of the 1934 Act and any amendment thereto, and any rule or regulation made or to be made thereunder. We were then required to file data with respect to our organization, rules of procedure, membership, etcetera, and further, copies of our constitution, articles and incorporation, and all amendment, and of its existing bylaws or rules, or instruments corresponding thereto, whatever the name, which were collectively referred to as rules of the Exchange. We also hand to agree to furnish the Commission with any amendments for changes in our rules, forthwith upon adoption. Now, Section 6 (b) provides that no exchange shall be granted registration for that the registration shall remain enforced unless the rules of the Exchange include provision for the expulsion, suspension for disciplining of a member. Now, obviously, no exchange could operate on the basis of one rule. So the Act then provides that nothing in the title shall be construed to prevent any exchange from adopting and enforcing any rule not inconsistent with the Act, and the rules and regulations thereunder, and the applicable laws of the state in which the exchange is located. Then we come to, what in my opinion, is an exceedingly important part of the Act dealing with registration and that is that it must appear because now we have the duty imposed upon the Commission. It states, if it appears to the Commission that the exchange applying for registration is so organized as to be able to comply with the provisions of this title and the rules and regulations thereunder, and the rules of, and that the rules of the exchange are just and adequate to ensure fair dealing, and to protect investors, the Commission shall pose such exchange to be registered as a national securities exchange. In other words, there is an affirmative duty cast upon the Commission to determine that the exchange is so setup, that it can enforce its rules, and that its rules are designed to protect investors.
Hugo L. Black: Outside of the fact that the National Labor Relations Board is composed of -- has official appointed by the Government. What's the difference in the philosophy of what you have just read to us and the philosophy of that Act which imposes the duty to enact regulations and acts through Government agency?
A. Donald Mackinnon: I -- in fact -- I don't put ourselves in the category of the Government agency. I certainly say we have quasi-government duties and I would say that as far as we are concerned, I know of no other body that has the same duties of self-regulation as the exchanges.
Hugo L. Black: But it's subject to the supervision of the mechanism?
A. Donald Mackinnon: Oh, yes. I don't raise that question at all.
Hugo L. Black: And you had charge with responsibility by a Government enactment to do these things and do them as the Act confirms.
A. Donald Mackinnon: That is correct. I don't -- I raise no dispute with the statement.
Hugo L. Black: And it's not -- it's not merely that you were charged for doing your business in a certain way; you're charge with the duty of regulating the conducts of other people by your rules and the kind of which Government prescribes.
A. Donald Mackinnon: That is correct.
Hugo L. Black: And which it could do directly to the Commission.
A. Donald Mackinnon: There isn't any doubt on my mind on that. I raise no point on that at all.
Tom C. Clark: Somewhat equivalent to the agriculture (Inaudible)
A. Donald Mackinnon: Somewhat similar but I think we go much further in regulation under this Act.
Tom C. Clark: And get more power.
A. Donald Mackinnon: I think that we -- let's put it this way, we have a duty and that's the thing that I want to emphasize, duty. And obviously, to perform that duty, we must have the power.
Hugo L. Black: Or you make a mistake?
A. Donald Mackinnon: I'd say, Your Honor --
Hugo L. Black: What happens then?
A. Donald Mackinnon: I would say, Your Honor, that if we make a mistake that we have not fallen in violation of the Act as long as we have proceeded in good faith. Because it is inconceivable to me that Congress would have said to the Exchange, as it has said in this Act that you are acting at your peril every time that you act, and in effect to be an insurer of your conduct. I don't think that any organization could possibly undertake the responsibilities imposed upon them under those circumstances.
Hugo L. Black: Are you performing the governmental function of --
A. Donald Mackinnon: I think we are.
Hugo L. Black: Performing a government function?
A. Donald Mackinnon: I think we are and I think --
Hugo L. Black: Suppose the government official performed a function, the same function, under what circumstances could they be held liable?
A. Donald Mackinnon: I don't believe that a government official would be held liable at all unless he had acted with malice aforethought, and incomplete disregard of his responsibilities. I don't think that he could be held liable for performing his duties as long as he performs them within the scope of his responsibilities and in good faith.
Hugo L. Black: Could the Secretary of Agriculture be sued for removing somebody from a -- from a place that he held?
A. Donald Mackinnon: I don't --
Hugo L. Black: -- (Voice Overlap) authority?
A. Donald Mackinnon: I don't think he could.
Hugo L. Black: Under any circumstances?
A. Donald Mackinnon: I doubt very much whether he could under any circumstances.
Hugo L. Black: But you think --
A. Donald Mackinnon: But I don't say that we are entitled.
Byron R. White: Aren't you really -- are you covering both injunctive relief and damages to that --
A. Donald Mackinnon: I'm going to, Your Honor.
Byron R. White: But you said he couldn't be sued just now.
A. Donald Mackinnon: Well, I --
Byron R. White: I suppose that he makes a mistake, his mistake could be corrected.
A. Donald Mackinnon: Oh, that's right. I'm not taking --
Byron R. White: And --
A. Donald Mackinnon: Injunctive relief, I say to Your Honors, in this case and I'm going to come to that. They could have had injunctive relief, have they proceeded in the manner that they should have proceeded.
Byron R. White: But they also -- even though you're -- even -- you say that anything within the scope of your duty, you must be free to perform. You are going to say why this was in the scope of your duty.
A. Donald Mackinnon: Yes, I am. I am. And I'm going to, if I may at this point, if I may answer Your Honor's question --
Hugo L. Black: Alright.
A. Donald Mackinnon: -- I would like to proceed to the next point. I would like to just point out to Your Honors, and I think it's exceedingly important at this point to refer to the rule under which the Exchange acted. The Constitution provides that its Board of Governors must approve these words and we -- that Constitution was filed. As Mr. Justice Harlan inquired yesterday the origin of these wires comes, as Mr. Justice Harlan stated, at the request of a member and after the member requested then and then only does the applicant filed his application and it is given a temporary approval pending an investigation. But let me turn to the specific rules. Rule 355, and I'm reading from the record and I'm only going to read briefly at page 196, “No member or member organization shall establish or maintain any wire connection, private radio, television or wireless system between his or its offices and the office of any nonmember, or permit any private radio or television system between his or its offices without prior consent of the Exchange.” And 356, “The Exchange may require at any time the discontinuance of any means of communication whatsoever which has a terminus in the office a member or a member organization.” Now, let me state --
Hugo L. Black: What page is that last --
A. Donald Mackinnon: 197, Your Honor, of the record. Let me state that these specific rules were filed with the Exchange and these specific rules --
Byron R. White: With what?
A. Donald Mackinnon: -- with the Commission. And these specific rules were approved as they were required to be approved under Section 6 (d) before we were accorded registration. Further --
John M. Harlan II: (Inaudible)
A. Donald Mackinnon: I would say many do. I would say there are roughly over 2,000 people that have wires who are nonmembers. And we give our wires to anybody that will meet our standards of integrity.
John M. Harlan II: I suppose that (Inaudible) for practical purpose, does it not?
A. Donald Mackinnon: I think it can be running but there is roughly as shown by this record, approximately 3,600 over-the-counter dealers that do not have private wires. I -- if you're asking my personal opinion, I think it is a pri -- a -- a priced instrument.
John M. Harlan II: (Inaudible)
A. Donald Mackinnon: There is no question about that. That is, that is utilized. That is utilized. And also in that connection, Your Honor, let me state that they state that it was a very valuable asset in this case. But the question of damages, despite the fact you wanted to bring it up at this time, was denied by a split court. So we're only here on the question of injunctive relief. Now, let's see what happened here. We were granted registration under date of September 28 --
William J. Brennan, Jr.: I'm sorry, Mr. MacKinnon. I don't think I got that last -- we're only here on the questions of injunction?
A. Donald Mackinnon: The injunction. We're, we're not reviewing the -- that's the only thing that is here before Your Honors on certiorari. The Court of Appeals split three-to-three on the question of damages. We wanted to bring everything up at one time and only with respect for our private lawyers. Have I answered Your Honor's question?
William J. Brennan, Jr.: Yes, it just surprised me.
John M. Harlan II: In fact, this case (Inaudible)
A. Donald Mackinnon: Well, on the question of -- they applied for an en banc was denied and they split it three-three on the question of damages (Inaudible) He would not let us take it up.
William J. Brennan, Jr.: As you mentioned back a moment, Mr. MacKinnon, certainly, as I understood the Solicitor General yesterday, he argued the case as if it's still a question of the Treble Damage Act.
A. Donald Mackinnon: Oh, it is. That's the basis on which --
William J. Brennan, Jr.: But only, only for the purpose of injunctive relief?
A. Donald Mackinnon: Oh, no. They applied for damages as well but we were not permitted to bring up for review, this question of damages and the trial court this case as all cases for motion -- on motions for summary judgment has a paper record. The District Court has the same record that Your Honors have before you.
William J. Brennan, Jr.: That's for the question here, isn't it?
A. Donald Mackinnon: The question?
William J. Brennan, Jr.: Whether the Sherman Act, whether --
A. Donald Mackinnon: Oh, yes. That is definitely the question and the injunction was granted under the Sherman Act. But the question of the damage and the amount upon the damages is a question that preserves.
Hugo L. Black: I understood you to say they could get an injunction.
A. Donald Mackinnon: What's that?
Hugo L. Black: I understood you to say that the stock exchange --
A. Donald Mackinnon: Not under the -- not under the Sherman Act. I haven't gotten to that point.
Hugo L. Black: You said they couldn't get it under the Sherman Act?
A. Donald Mackinnon: I said it couldn't.
Hugo L. Black: But you say they could get in --
A. Donald Mackinnon: Oh, in my mind -- in my opinion, there is no question about it. Judge Hays so held and I don't think there's remotest doubt about it. But I want, I want to come to that --
Hugo L. Black: And why do we have to decide this other question if they can get an injunction.
A. Donald Mackinnon: They've gotten it under the Sherman Act.
Hugo L. Black: Suppose -- suppose they have lay -- put it -- attributed it to the wrong Act but they had a right to issue it?
A. Donald Mackinnon: I would say, yes, they had a right to issue it under the proper --
Arthur J. Goldberg: How did they get an injunction issued?
A. Donald Mackinnon: How could they -- well, they applied for an injunction under --
Arthur J. Goldberg: (Inaudible)
A. Donald Mackinnon: They got it.
Arthur J. Goldberg: (Inaudible)
A. Donald Mackinnon: Section 4 and 16. That's the other --
Arthur J. Goldberg: Am I wrong in thinking that the treble damage was not given directly?
A. Donald Mackinnon: No, I don't think -- I think you are wrong that they can have injunctive relief --
Hugo L. Black: The statute.
John M. Harlan II: I don't think this private individual for the private treble damage in my recollection could get injunction under the treble damage laws.
Tom C. Clark: Well, you can get an injunction on the antitrust laws.
A. Donald Mackinnon: What's that?
Tom C. Clark: Although the government can get an injunction under the Sherman Act.
John M. Harlan II: Maybe this was sort of an inherent power of authority.
A. Donald Mackinnon: No, they didn't. No, this would not be exercise of power of authority.
Tom C. Clark: It is specifically --
A. Donald Mackinnon: 416, they asked for damages and injunctive relief --
William J. Brennan, Jr.: Yes, but Mr. MacKinnon did the Court of Appeals in effect says we don't know what you may have. You don't have a right of action under the Sherman Act. You may have a right to at least, some other way and go back to the District Court and see what the District Court can find something for you, isn't that in effect what it is?
A. Donald Mackinnon: Now, under Section 4 of the Clayton Act, it provides -- Section 16 of the Clayton Act, any person, firm, corporation or association shall be entitle to sue and have the injunctive the relief against threatened loss or damage by a violation of the antitrust laws when and under the same conditions and principles as injunctive relief against threatened conduct that will cause loss or damage is granted by courts of equity. But they granted it under the Sherman Act under the rules governing such proceedings that upon a showing of a danger of irreparable loss or damage is immediate, a preliminary injunction may issue.--
Tom C. Clark: Where are you reading it? Where are you reading it from?
A. Donald Mackinnon: From Section 16 of the Clayton Act.
Hugo L. Black: On what brief? What brief?
A. Donald Mackinnon: That's Appendix A, brief of the petitioners at page 33, Your Honor.
Hugo L. Black: Does that quite answer the question, what you've read?
A. Donald Mackinnon: Oh, I think it does. I think it answers Mr. Justice Harlan's question. Did Your Honor have a question?
Hugo L. Black: Well I -- I've always understood there could be an injunction issued for violating the antitrust law.
A. Donald Mackinnon: As against the private person.
Hugo L. Black: By the Government. Do you think that the private person can get it under that same question?
A. Donald Mackinnon: I do.
Hugo L. Black: Under equit -- under the equitable power of the Court?
A. Donald Mackinnon: Well, I don't think that it was --
Hugo L. Black: You could get that anyway.
A. Donald Mackinnon: I say under the equitable powers of the Court, the Court have inherent equitable powers to grant a -- an injunction in any case.
Tom C. Clark: You'd had that regardless of the statute?
A. Donald Mackinnon: Yes.
Tom C. Clark: So 16 rather doesn't add anything to the power of the Court as far as -- where is that -- it says under the equitable power of the Court as I understood it?
A. Donald Mackinnon: No, I don't -- well that that may be a correct interpretation. That is not the interpretation that I --
Tom C. Clark: Will you read it? Can you repeat it?
A. Donald Mackinnon: Yes, I will. Any person, firm, corporation or association shall be entitled to sue for and have injunctive relief against threatened loss or damage by a violation of the antitrust laws when and under the same conditions and principles as injunctive relief against threatened conduct will cause loss or damage is granted by courts of equity under the same conditions.
John M. Harlan II: All this means I take it is that this power of authority really (Inaudible)
Tom C. Clark: That's right.
A. Donald Mackinnon: Oh, I think that's true. I think it's true but it is under the Sherman Act if they got it.
John M. Harlan II: But you're not contesting the power of authority.
A. Donald Mackinnon: Oh, no. No, I'm not. Now, I want to point out at this point, I've read to you our rule. I told you that we were registered on September 28, 1934. And in the annual report that was filed for the fiscal year ended June 30, 1935, the Commission stated in considering these applications, the applications for registration, the Constitution bylaws and rules and regulations of each exchange were examined and analyzed. Now obviously when we state in our rules that were on file that we will have the right to approve member firm wires with nonmembers and to discontinue member firm wires with nonmembers that is a specific rule that was approved by the Commission under its responsibilities under Section 6 (d) before they registered. Now, in addition to that, there is a provision that if we fail to enforce the rule, enforce the act and enforce the rules that we, under Section 19 (a) can have our registration suspended. We can have it suspended for a period of 12 months or even withdrawn. The law and the Bear case, Bear versus Franklin has said and it seems to me self-evident that the Exchange not only has the duty to enact rules and regulations but to enforce. Now, that being the case, here, you are dealing with a rule or rules that were filed with the SEC that the SEC affirmatively found in approving registration that the rule was just and adequate to ensure fair dealing. And you will recall that the Solicitor General and the same was true of the District Court petitioner, they did nothing that the Commission had scrutinized the rules with any care and that as far as these rules were concerned, it was more or less lip service. But the Act, the order of approval and the annual report shows that they did in fact analy -- examine and analyze these rules as they were required to do before they accorded this registration.
John M. Harlan II: Where is that at?
A. Donald Mackinnon: It's on page 95, a quote from it, page 95 of the record. And I read the -- only a portion thereof. Now, in addition to -- I have to speed here. In addition to 19 (a), there is a 19 (b) provision, and the 19 (b) provision provides that the Commission can, if it is supposed to do so, tell us to change our rules. And if we do not do so, that they can order a hearing and after the hearing promulgate a rule. In addition thereto under Section 23 (a), the Commission can't issue rules of its own. And these rules and regulations are subject to review by a person agreed under Section 25 of the Act. Now, and I want to go a step further than this because it is my position that there can be no question but what anybody reading the Congressional and Senate reports that this -- the Dickinson report at the time of the organization, the SEC knows that the responsibilities were imposed upon the Exchange to enact and to enforce its rules. There is no question in my mind that as far as the petitioners here are concerned, if they were disposed to do so that they could have brought immediately into the Commission and said, we are a person aggrieved, and as a person aggrieved, we tell you that we want action with respect to this rule, under which the private wire between members and ourselves were discontinued. And they could do that and despite the fact that the Government, the Solicitor General failed to state so that is the position that he took in his brief at page 17 where he said, “Well, neither the Securities Exchange Act nor the Commission rules of practice, specifically authorized the filing of a complaint with the agency by a person adversely affected by a rule of an exchange, the Commission would ordinarily entertain such a complaint, if it made substantial allegations.” And here, they chose another course. They chose to saddle us or attempt to saddle us with a liability which would be treble to with, in this particular case, if and we are charged with the -- with the duty of enforcing a rule if we enforce them through mistake of judgment, not now saying good faith because I say, good faith is a standard that Your Honors must apply. But we face, according to petitioners contention with a liability of $3 million and also potentially criminal liabilities as well. I say that Congress at no time could possibly have ever conceived a remedy such as that.
Hugo L. Black: Are you saying by that, are we to imply by -- in what you've said that if there was a lack of, “good faith,” whatever that is. That you could be sued for -- under the antitrust law in this case?
A. Donald Mackinnon: I would say definitely so, Your Honor, unless you find that we proceeded in good faith and good faith is a standard. And good faith in my opinion means that we were attempting to perform the responsibilities cast upon us by statute in a fair, proper, and in my opinion, whether it'd be a mistake of judgment or not, certainly, there can be no liability but if we were motivated by malice, there could no immunity. If we were motivated with a predatory objective, there could be no, no possible immunity and if we acted in bad faith. But as long as we acted, misguided if it be but nevertheless acted in good faith, I say that we are entirely outside of the Sherman Act.
John M. Harlan II: The Court of Appeals opinion says or at least the record say that the (Inaudible)
A. Donald Mackinnon: Maliciously? I think that's stretching. I think that's stretching --
John M. Harlan II: (Inaudible)
A. Donald Mackinnon: I think that's stretching the Court of Appeals opinion, Your Honor. I'm conscious of the language that we used.
John M. Harlan II: Well, to put that in concrete case, if I -- if you were -- supposing you could (Inaudible) under the guise of exercising your powers, you have what you say, bad faith and predatory (Inaudible)
A. Donald Mackinnon: I don't think they could but that -- that wouldn't establish.
John M. Harlan II: No, no, no, no. Therefore, you don't go as far to court (Inaudible)
A. Donald Mackinnon: Well, Your Honor reads Judge Hays opinion more broadly than I do.
Arthur J. Goldberg: (Inaudible)
A. Donald Mackinnon: Not as -- no, I'm not abandoning any part of our brief. We are immune but we're not immune for, when I say operating maliciously or with predatory motives, or in bad faith we are not acting within the responsibilities.
Arthur J. Goldberg: (Inaudible)
A. Donald Mackinnon: I would say, yes. I would say, we ought not to be if the standard which is applied to government officers in performing a governmental function is applied to us and I'm going to argue that standard to be applied. But I have, I have a very grave doubt that it will be applied.
Arthur J. Goldberg: (Inaudible)
A. Donald Mackinnon: I would say in essence, yes. In essence, I would say that's basically true.
Hugo L. Black: Well, if you're acting in bad faith, you would simply not be acting under the rule.
A. Donald Mackinnon: But we wouldn't be acting within our responsibilities.
Hugo L. Black: You would not be acting under the rule, would you?
A. Donald Mackinnon: That's right.
Hugo L. Black: If you're acting in bad faith.
A. Donald Mackinnon: That's right.
Hugo L. Black: What you are saying is if you are not acting in bad faith, you're not allowed to do it by rule which the Commission has approved. You could be held liable for violating the antitrust law in this respect like anybody else.
A. Donald Mackinnon: Like anybody else. That is precisely what I'm saying, Mr. Justice Black.
Hugo L. Black: I can understand it better that way than in the concept of good faith.
A. Donald Mackinnon: Well --
Hugo L. Black: Maybe I'm -- maybe I am wrong.
A. Donald Mackinnon: I think all of this reasonableness is a variable standard as is bad -- good or bad faith, maybe a variable standard.
Byron R. White: Isn't that the problem of the -- with giving any standard that the duty of operating as hazard?
A. Donald Mackinnon: I think --
Byron R. White: That's what you said a while ago.
A. Donald Mackinnon: I think, Mr. Justice White that we are not operating as a hazard if this Court tells us that we can operate on the basis of good faith because we believe that is the only standard we apply whereas, if you were to say reasonableness or unreasonableness in the circumstances, you give us no rule to go by.
Byron R. White: But like what you said briefly (Inaudible)
A. Donald Mackinnon: Well --
Byron R. White: (Inaudible)
A. Donald Mackinnon: Predatory, as I am using the term is self-interest and not again, I use Mr. Justice Black's term, within our responsibilities. If we're acting -- if we disregard our responsibilities, I certainly am not going to stand before this Court and tell you that we are immune from the Sherman Act, because I don't think anybody is.
Byron R. White: Well, I suppose you can go on to say and you'll probably get to this but --
A. Donald Mackinnon: I hope to.
Byron R. White: -- but if you are immune to antitrust laws where -- within these areas that people are trapped are also immune to damages under any circumstances?
A. Donald Mackinnon: I say that, definitely and I'm as well deal with that now because my time is fast approaching the red light. I say that they did, if the Commission failed to act, I say that they could have gone in and gotten injunctive relief if they were disposed to do it or they show it.
Byron R. White: But anything --
A. Donald Mackinnon: Because obviously they couldn't go in and just merely say, we want an injunction, they have to make a showing that they were entitled to it.
Byron R. White: So anything you do within the scope of your (Voice Overlap) doing good faith, there's no liability for that?
A. Donald Mackinnon: That's right and I'll tell you why --
Byron R. White: (Inaudible)
A. Donald Mackinnon: That is right. I will tell you why. That's my opinion. I go a step further than that. If the Court disagrees with me, I say, certainly under no circumstances, are we liable for treble damages because I say even if the Court disagrees with me, and I hope they will not that if another standard is to be held, I am convinced that we ought not on the basis of the duties imposed upon us and which we are required to enforce, we ought not to be risking treble damages because the moment we risk treble damages just at that moment, what is there other than an incentive to withdraw from acting when we are required to act. And after all as said in congressional intent here was not designed to make us act at our peril.
William J. Brennan, Jr.: Well isn't that -- is not in essence saying that even if your liable for some damages your not liable for damages for violation of the Sherman Act?
A. Donald Mackinnon: I'm saying that we are not -- yes, I'm saying that. But I'm saying we are not liable. It is my position.
William J. Brennan, Jr.: I know you are. You are saying you're not liable for damages --
A. Donald Mackinnon: That is correct.
William J. Brennan, Jr.: But on -- what, what would be the basis of an action for damages and assuming you are liable for some damages but not the damages --
A. Donald Mackinnon: Well, I suppose they would have -- they could have, I can think of an action in negligence. I can think of an action -- action for tortious interference with contract. I think that if they succeeded on the tortious contract interference they would certainly have to show and I would think it would be a part -- parcel of it, that we had acted in bad faith. But I -- I do not think that they are entitled to any damages and I think the Congress waived --
Byron R. White: But this is really just isn't a question of whether Congress intended to exempt some (Inaudible) any damages at all because they told them to do something.
A. Donald Mackinnon: I think that is true. I'd go that far with you and I think they definitely did that and I also think that they waived the damage to this individual, bear in mind it was our members that were told to withdraw these wires. It was our members who suffered the same for all practical purposes. As far as this business was concerned, they suffered the same damages. Our members have no cause of action under the antitrust laws. Our members were then --
Byron R. White: No matter how -- no matter how you do something, whether it's good faith or bad faith, or reasonable or not, there could be something hope you did in good faith is -- but if you made a mistake about the scope of your duty was, you wouldn't be exempt from the standards, I suppose. There's got to be some standard in determining what is within the scope of this responsibility of Congress or suppose there's something which appears as an exchange, it might be outside the scope of your responsibility.
A. Donald Mackinnon: I would think there could be but I have to relate it to the facts in the particular case. This is what we're dealing with and I say we did act within the scope of our responsibility.
Hugo L. Black: Now, if you didn't do that?
A. Donald Mackinnon: If we didn't?
Hugo L. Black: If you didn't do that? I have trouble in seeing why it wouldn't be a -- whether that should be enough under this statement of facts you possibly go typical, malicious interference with contracts. I do have a little difficulty at the present time in seeing if it would be violation of the antitrust laws.
A. Donald Mackinnon: Well, of course, I do not, Your Honor, see it remotely as a malicious interference with a contract or any other right here.
Hugo L. Black: But suppose you have done this without authority of the law that the rule doesn't allow you to do it. What you've done is to go out and interfere with these people's rights to make a contract, couldn't you be sued?
A. Donald Mackinnon: Which people's rights?
Hugo L. Black: These people who are suing you. Interfering (Voice Overlap)
A. Donald Mackinnon: In the -- in the present posture. In the present posture, the case -- no because the rules --
Byron R. White: Assuming it's outside the rule.
Hugo L. Black: I'm assuming that it was outside --
A. Donald Mackinnon: If it's outside the rules then obviously, we have immunity.
Hugo L. Black: Well, I'm not talking about immunity obviously, if it's outside of the rule, if you go out maliciously interfere with that contract, is there any state in the union where you couldn't -- they couldn't sue?
A. Donald Mackinnon: My answer to Your Honor is an unequivocal no. They can sue anywhere, if that be the fact.
Hugo L. Black: I can understand that rather than I can concept of applying the treble damage part of the antitrust law.
A. Donald Mackinnon: May I just rush ahead here because I must. May I point out to you very briefly by a quotation of the Director of Trading and the Exchange Division of the SEC, which appears in 28 George Washington Law Review at page 223 as how the Exchange and their member, and the Commission operates. He said the Exchange has governed themselves and the Commission keeps in touch making informal suggestions for changes when this seems indicated. Now, one thing more -- my -- the red light is up. One thing more --
Earl Warren: Your state -- make your statement with that.
A. Donald Mackinnon: I say to you that you can search the Act from beginning to end. You will find no distinction between listed and over-the-counter security as my adversary contends. I say further than that that our rules which were approved deal with wires with nonmembers. Specifically, I say further than that, I oppose this petition for certiorari here because I wanted this Court to have a complete record. It is my opinion they've should've had a complete record. And I say to Your Honors at this time that if Your Honors do not affirm the opinion of Mr. -- of the Court of Appeals, that what should happen is that this case should be sent back for a full record so that Your Honors can have the advantage of a complete and not a paper case. Thank you.
John M. Harlan II: (Inaudible)
A. Donald Mackinnon: Certainly.
John M. Harlan II: What you're saying is (Inaudible) in the absence of a demonstrated purpose (Inaudible) authority to assert antitrust (Voice Overlap) (Inaudible)
A. Donald Mackinnon: That is definitely my position.
Earl Warren: Would that be regardless of how arbitrarily you might have acted?
A. Donald Mackinnon: Again, Your Honor, you're dealing when you say arbitrarily if I've say yes to Your Honor. Because I say there is one standard and one standard alone that could apply. And that is, did we proceed in good faith, we may have been mistaken. Bear in mind that there is nobody of men that see eye to eye on all facts and circumstances and the people that were adminis -- administering this rule, they're human.
John M. Harlan II: Were you --
A. Donald Mackinnon: They're not insurers.
William J. Brennan, Jr.: Were you and the Solicitor General (Inaudible)
A. Donald Mackinnon: I say, definitely, Your Honor and I say when you say it's been challenged in this case. With all due respect to Judge Byrne and I have respect for him. He had no different record than Your Honors have before you so that as far as all its finding, I say it's not a finding, I say it was an expression of opinion, he had no powers greater than Your Honor to come to that conclusion on the identical record.
William J. Brennan, Jr.: Well, even if he had come to view, you accepted his finding, you say they're effective, in one respect, it doesn't (Inaudible) predatory and antitrust, he did not.
A. Donald Mackinnon: I'd say go, go further than that. And I would say in our motion for summary judgment, you don't make findings. Thank you, Your Honor.
Earl Warren: Mr. Shapiro?
David I. Shapiro: May it please the Court. This is really a very simple case, when unfortunately after listening to the arguments of both the Solicitor General and my opponent I think it's become very tangled indeed. First of all, there are a couple of things I'd like to get straightened up right at the outset. Under Section 16 of the Clayton Act, which is 15 U.S. Code Section 26, any private individual may obtain injunctive relief under the Sherman Antitrust Act. That's been the law since 1914, as I understand it.
John M. Harlan II: (Inaudible)
David I. Shapiro: Well --
John M. Harlan II: I think you're right on that --
David I. Shapiro: This Court so held in the Bedford-Stonecutters case and that was decided, I believe in 1926. Now, the cause of action in this case is in one sense, a plain ordinary concerted refusal to deal on the part of the member firms of the New York Stock Exchange who were named as co-conspirators with the exchange in this case. But it's more than that. It's more than that. It has also concerted action among competitors to exclude another competitor from a substantial market. And we say, because this is really the reason that the Solicitor General is so concerned about in this case. He's concerned because of the fact that he thinks that it may, if you apply the per se rule here, you may weaken the concept to self-regulation. We don't have that problem here, let me tell you why. We don't have the problem because it is just as much a violation of the Sherman Act per se for competitors to foreclose another competitor from any substantial market as it is for competitors to foreclose competition among themselves. And in this case, the record is clear that the over-the-counter dealers who were the member firms of the New York Stock Exchange, with whom these petitioners have private wires, were competitors of these petitioners in the over-the-counter market in Dallas. And what happened was, is that the combined action of the Exchange and its member firms in the Dallas area excluded these petitioners from the Dallas market, force them out of business.
Potter Stewart: I think there's no dispute, as I understand it, that if this were the shoe business or the bakery business, the refrigerator business that this could be a violation of the antitrust law.
David I. Shapiro: They just be a plain (Voice Overlap) violation of the antitrust law.
Potter Stewart: I don't understand that anybody disputes that.
David I. Shapiro: Well, I think I'd like to make that very clearly.
Potter Stewart: Oh, I think it has been made clear by agreement.
David I. Shapiro: Now, the only other problem --
Byron R. White: Are you saying that no one incurs that it should be a trial in the antitrust violation?
David I. Shapiro: I'm sorry. I don't understand your question.
Byron R. White: Do you -- you assert that everybody believed that this is a per se violation except for the exemption of plain defense?
David I. Shapiro: No. I assert that it's a per se violation. I believe that the Solicitor General does but I am sure that Mr. MacKinnon does not. And he did not -- he certainly, vigorously opposed the application of the per se rule in the District Court. And the District Court didn't agree with it. Now, I think the real problem that's posed by this case was posed by Mr. Justice Goldberg's question to me yesterday. And I'd like to deal with that if I may, because that's really not a problem. It just looks like it's a problem. We were talking yesterday about this fellow who was an ex-racketeer who -- the question was caught as to whether or not the Exchange had the power to order its member firms to discontinue its wires to that person. Well, I think we've got to distinguish the case of the ex-racketeer from the case of the bucket shop because let's talk first about the bucket shop. If we talk about the bucket shop and we have a situation in which the Exchange tells a member firm, stop dealing with the bucket shop and the member firm says, no. What we're talking about at that point is member misconduct. If we're talking about a situation where there are qualifications involved, the qualifications of this ex-racketeer to engage in the securities business, well he can't be qualified to engage in this business unless the Securities and Exchange Commission says that it's all right for him to engage in this business and that's gone from Section 15 of the broker-dealer registration provisions of the 1934 Act. And they comment, “The criteria set forth in Section 15 are the only criteria that Congress has laid down for admission into the securities business.” Now, if the Securities and Exchange Commission says, “Yes Mr. ex-racketeer, we think you have shown a sufficient rehabilitation, so that you should now engage in this business.” Who is the New York Stock Exchange to say, “No, you cannot.” And that is precisely the point I am making because --
Arthur J. Goldberg: (Inaudible)
David I. Shapiro: Yes, sir.
Arthur J. Goldberg: (Inaudible)
David I. Shapiro: Yes, it does.
Arthur J. Goldberg: (Inaudible)
David I. Shapiro: Well, there is I think a very substantial difference in this sense. It is illegal under the Act to run -- it may be a violation of the Securities Exchange Act to operate a bucket shop in interstate commerce but the problem here is, is a completely different kind of situation. In the one hand, you've got a problem involving the misconduct of a member. And in the other, you have the Exchange superimposing upon the governmental agency charged with the responsibility in the area in the first instance. Its standards of what the qualifications are for individuals to engage in this business. And that does not involve member misconduct.
Arthur J. Goldberg: (Inaudible)
David I. Shapiro: I think not, Your Honor. Because there of course, who would be predicated upon his own knowledge of the operation that he was involved in. And if he was involved in that operation, certainly, we have a case of member misconduct. And precisely, that's what the Solicitor General was talking about when he was talking about the SEC's power under Section 19 (a) 3 of the Act. Because 19 (a) 3 is clearly a section which goes to member misconduct, the Commission may remove from an exchange any member who with knowledge of the violation affects a nonmember's transaction. What are we talking about? We're not talking about the regulation or the regulation of nonmembers in this sense. We're talking about member misconduct. As a matter of fact, the Solicitor General and I are talking about the same thing, except we're saying it differently. But it's in the saying it differently that makes all the difference in this case and makes it an easy case or makes it a difficult case.
Byron R. White: Well, you -- then you're saying that the Exchange shouldn't second guess the NASD --
David I. Shapiro: That's right.
Byron R. White: If the – it's the NASD which has also got the job of disciplining over-the-counter dealers --
David I. Shapiro: That's quite right --
Byron R. White: Aren't they --
David I. Shapiro: -- but I say more than that. I say because Congress was scrupulous in providing procedural due process for anyone who was subjected to broker-dealer registration revocation under the Act. And they provided it when you are faced with the disciplinary proceeding by the NASD. They provided it when you were faced with a disciplinary proceeding by the Securities and Exchange Commission, yet in this case where you have disciplinary proceedings against a nonmember on the basis of qualifications, there's no due process because the Exchange constitution and rules applies only procedural due process. And I want to emphasize the word, only, only for members and absolutely none for nonmembers. The Exchange made the representation at Congress.
Byron R. White: We still have a minor question on the side to whether the Exchange does or doesn't have to have the same standards for its members in dealing with nonmembers of the NASD or the SEC.
David I. Shapiro: I appreciate that but let's take a look at the other side of the coin. If the Exchange had the power that it says it has, and this Court gives it to him, it's got the power also to regulate the relations between members of the Exchange and members of other registered securities exchanges in connection with private wires relating to over-the-counter securities transactions or securities transactions on an exchange other than the New York Stock Exchange. They can do that, too. And I think it's quite clear that this other registered securities exchanges are in direct competition with the New York Stock Exchange. And it seems to me inconceivable that Congress struck a balance here of permitting the New York Stock Exchange to regulate the conduct of its competitors. And actually Congress did know such thing, because the balance that has been drawn by the Solicitor General is in our view an erroneous balance. What he's talking about is a balance between protection of the investor and the rights of the individual broker-dealer. That's not the balance to be drawn in this case. The balance to be drawn is the rights involved in the antitrust laws competition and the rights of self-regulation of the Exchange's. The Solicitor General can't draw that balance. I can't draw it and this Court can't draw it. Congress rule it and they drew it in Section 6 (b) of the 1934 Act, where they said and I quote, “No registration shall be granted or remain enforced unless the rules of the exchange include provision for the expulsion, suspension, or disciplining of a member for conduct or proceeding inconsistent with just and equitable principles of trade.” Member and member misconduct is precisely the extent to which there can be any conceivable repugnancy between the Securities Exchange Act and the Sherman Antitrust Act.
John M. Harlan II: Could the Exchange contravene the rule saying all the members shall have wires -- extended wire service except for the nonmembers so that it would be held with wire services to the nonmembers?
David I. Shapiro: I believe they might say that they couldn't extend wire connections to another member where that wire was used exclusively for carrying on transactions in securities listed for trading on the New York Stock Exchange but you even have problems in that area, substantial problems. Because as I understand it, you must have reason of -- the question then would turn on an AP application, whether or not there is -- anybody can enter and become a member of the New York Stock Exchange. And you have a very serious Associated Press problem in that kind of context. But I think there possibly might be some sort of rep -- of restriction in that area with of course these underlying problems at present.
Hugo L. Black: May I ask? Are you saying if I get the full implication which is, are you saying that the Exchange is without power under this Section 6 -- in 19 (a), whatever the one you just raised.
David I. Shapiro: Under Section 6 (b), to do what they did in this case.
Hugo L. Black: Are you saying that while they have power to regulate their members with reference to their members conduct in most respect, they cannot regulate their members conduct in such ways to bar -- bar them from dealing with someone deemed to be bad and bad for the trade?
David I. Shapiro: That's right, Your Honor. If and this is the practical problem, the Securities and Exchange Commission has said they are not bad for the trade. What we're saying is this --
Hugo L. Black: What do you say about the approval of the rule by the Commission that it didn't (Voice Overlap)?
David I. Shapiro: It didn't give them any antitrust immunity because that wasn't the basis upon which the Commission does not purport, as I understand it. It does not purport to grant any antitrust immunity when it approves the rules and of Exchange.
Hugo L. Black: It's getting down to the actual conduct.
David I. Shapiro: Yes.
Hugo L. Black: Are you saying that this rule that they had didn't show on its face that they would attempt to regulate their members in that dealing with nonmembers?
David I. Shapiro: No. What they would attempt to regulate their members, yes. But they wouldn't apply it in such a way as to pass on the qualifications of nonmember dealings with members. That I think --
Hugo L. Black: But they couldn't do that without regard to how bad the man more -- as I'm assuming or that might be --
David I. Shapiro: That's correct.
Hugo L. Black: -- engaged in a lawless business or a company might be dedicated to violating the law that the Exchange could not pass a regulation which barred its members from dealing with them.
David I. Shapiro: Well, I would think that that would be correct unless we had what was involved under 6 (b), member misconduct. Now, for example, let me put it this way, if in fact there were relationships between an illegal operation at a member firm and the member firm was aware of it, this of course is member misconduct. What the Exchange is seeking is an installation of its members but that installation is provided in the first instance under the scheme of this statute by the Securities and Exchange Commission. Any other way, any other construction of these statutes, and it's really a very comprehensive one, would throw the complete scheme of regulation in my view, out of kilter. I want to say one other thing with regard to the question of remedy. I see my time is up.
Hugo L. Black: (Voice Overlap) to despite your statement is simple, now the first thing (Inaudible) and I presently believe, do I understand you then to say that while they can regulate their member's misconduct, they cannot bar their members from dealing with somebody else on account of -- to a nonmember on account of their misconduct?
David I. Shapiro: That is correct as long as it doesn't involve member misconduct itself. If it --
Hugo L. Black: You say they can't make member misconduct define it as being dealing with nonmembers --
David I. Shapiro: Who have a bad reputation?
Hugo L. Black: Who are bad -- who are bad themselves.
David I. Shapiro: Who have a bad reputation. If it's an act that's involved as distinguished from reputation, you've got a completely different problem.
Hugo L. Black: And you say the Commission could not approve such a rule, do you?
David I. Shapiro: I don't think the Commission could approve such a rule. But they couldn't envision that it would have such an application.
Byron R. White: Well, this is considerably broader than I understood you awhile ago. Let's assume that the -- let's assume that someone -- that some former dealer had his license revoked and broker-dealer had his license revoked but he goes on dealing. Now, can -- can we say then I suppose that the Exchange cannot be this cumbersome.
David I. Shapiro: No, I would say that in that case the Exchange can.
Byron R. White: Because this member is supposed to know?
David I. Shapiro: No, because the mem -- once the member had been put on notice --
Byron R. White: I know but you'll notice he just goes on.
David I. Shapiro: Well, if the -- I think that if the member does not know then it does not involve member misconduct. But if a member does know and he continues to do so after he's been given notice, you have a question perhaps of member misconduct. What I'm saying is I'm trying to restrict it to this particular kind of situation where we have a question of reputation.
Byron R. White: So let's assume that -- you would say then that the broker-dealer who has had suspension put on him three times in a row within a year for a temporary period that even then the Stock Exchange did not keep its member from dealing with that person?
David I. Shapiro: What it could do would -- as long it could keep -- put the member unnoticed and if that member acted in such a way as not to violate any rules of the Exchange or ethical business conduct in his relation with that nonmember, the Exchange has no power to cut off the wire in that instance.
Byron R. White: Well, you're then saying that the Exchange hasn't got power to order him to quit -- to cut off the wire? Hasn't that the -- hasn't that the Exchange -- the Exchange hasn't got the power to waive his fellow than cease doing business with this --
David I. Shapiro: With a nonmember who has a bad reputation. That is correct.
Hugo L. Black: Just call it a bad man?
David I. Shapiro: That's right. That's my position. I wanted to make one more statement. I realize my time is over --
Arthur J. Goldberg: Mr. Shapiro, suppose the Exchange has a specific rule (Inaudible)
David I. Shapiro: My answer would be the same because that's precisely the criteria that's covered under Section 15 of the broker-dealer registration provisions of the 1934 Act, and in such a case, it may be. Let's take for example, the man was adjudged, had a conviction for a felony 20 years before. The SEC's provision, the provision set forth in the statute is conviction of 10 years or less. If the Stock Exchange wanted to impose a requirement of 20 years, high aid as between the conviction and the entering into the business, my answer would be precisely the same. Now, the point I did want to make is this, and that's with regards to this question of remedy and I can make this very clear. The SEC's general counsel in response to a question put to him by Judge Hays in the Court of Appeals for the Second Circuit expressly told that court that these petitioners had no remedy before the Securities and Exchange Commission. That's my argument.